DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 and 3-8, in the reply filed on November 28, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2 and 9-22 are withdrawn for being directed to a nonelected invention. The restriction requirement is deemed proper and made final. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0106633 Lu et al.
Regarding claim 1, Lu teaches an interlayer film for laminated glass for use in a laminated glass (paragraph 0004) that is a head-up display (paragraph 0023), 
the interlayer film having one end, and the other end being at the opposite side of the one end, 
the other end having a thickness larger than a thickness of the one end (figure 4), 
the interlayer film having a region for display corresponding to a display region of the head-up display (paragraph 0023, where the whole laminate may be a region for display), 
when three regions obtained by equally dividing the region for display into three in a direction connecting the one end and the other end are named a first partial region for display, a second partial region for display, and a third partial region for display in sequence from the one end side, 
an absolute value of difference between partial wedge angle Ax in the first partial region for display, and partial wedge angle φx in the region for display being 0 mrad,
an absolute value of difference between partial wedge angle Bx in the second partial region for display and partial wedge angle φx in the region for display being 0 mrad, 
an absolute value of difference between partial wedge angle Cx in the third partial region for display and partial wedge angle φx in the region for display being 0 mrad (figure 4, where the wedge angle across the entire laminate is constant such that all claimed differences are zero).  
Regarding claim 4, Lu teaches that the interlayer film contains a thermoplastic resin (paragraph 0025).  
Regarding claim 5, Lu teaches that the interlayer film contains a plasticizer (paragraph 0040).  
Regarding claim 6, Lu teaches that the interlayer film comprises a first layer; and a second layer arranged on a first surface side of the first layer (paragraph 0061, where a multilayer film includes at least two layers).  
Regarding claim 7, Lu teaches that wherein 
the first layer contains a polyvinyl acetal resin (paragraph 0036), 
the second layer contains a polyvinyl acetal resin (paragraph 0035), and 
a content of a hydroxyl group of the polyvinyl acetal resin in the first layer (paragraph 0036) is lower than a content of a hydroxyl group of the polyvinyl acetal resin in the second layer (paragraph 0035).  
Regarding claim 8, Lu teaches that the first layer contains a polyvinyl acetal resin, the second layer contains a polyvinyl acetal resin, the first layer contains a plasticizer, the second layer contains a plasticizer, and a content of the plasticizer in the first layer relative to 100 parts by weight of the polyvinyl acetal resin in the first layer is larger than a content of the plasticizer in the second layer relative to 100 parts by weight of the polyvinyl acetal resin in the second layer (paragraph 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0106633 Lu et al.
Regarding claim 3, Lu teaches that the interlayer film as a whole has a wedge angle 0.1-1.2 mrad (paragraph 0064). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.1-1.2 mrad reads on the claimed range of 0.05 mrad or more. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781